Citation Nr: 1718981	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  12-06 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder, to include thyroid cancer and Hashimoto's thyroiditis, including as secondary to service-connected residuals of a hysterectomy and/or as a qualifying chronic disability under 38 C.F.R. § 3.317.  

2.  Entitlement to service connection for chronic fatigue, including as due to the claimed thyroid disorder and/or as a qualifying chronic disability under 38 C.F.R. § 3.317.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991, including service in the Southwest Asian Theater of operations during the Persian Gulf War.  She also served in the National Guard, including a period of active duty for training from June to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2009 by a Department of Veterans Affairs (VA) Regional Office (RO) which denied, in pertinent part, service connection for thyroid cancer, chronic fatigue, and a gastrointestinal disorder.

In January 2013, the Veteran testified at a Board hearing.  In March 2014, the Board remanded the issues of service connection for a gastrointestinal disorder, a thyroid disorder, and chronic fatigue for further development.

In a letter dated in February 2016, the Board informed the Veteran that the judge that had presided over the January 2013 hearing was no longer with the Board, and offered the Veteran an opportunity to testify at another Board hearing.  In correspondence dated in February 2016, the Veteran responded that she did not want another Board hearing and asked the Board to consider the case on the evidence of record. 

In a decision dated in April 2016, the Board denied the issue of service connection for a gastrointestinal disorder, and remanded the issues of service connection for a thyroid disorder and chronic fatigue for additional development.  No further action to ensure compliance with the Board's remand directives is needed.  Stegall v. West, 11 Vet. App. 268 (1998). 

FINDINGS OF FACT

1.  The Veteran did not have a thyroid disorder during active military service or for many years thereafter and her post-service thyroid disorders are of medically determinable, known etiology and are not causally related to a service-connected disability.  

2.  The Veteran does not have chronic fatigue syndrome and her chronic fatigue, which began after service, is of medically determinable, known etiology and is not causally related to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a thyroid disorder, to include thyroid cancer and Hashimoto's thyroiditis, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2016).

2.  The criteria for service connection for chronic fatigue are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a thyroid disorder, to include as due to an undiagnosed illness or, alternatively, as secondary to her service-connected hysterectomy disability.  She also seeks service connection for chronic fatigue as a qualifying chronic disability under 38 C.F.R. § 3.317, to include as due to an undiagnosed illness or, alternatively, as secondary to her claimed thyroid condition.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

Service records indicate that she served in the Southwest Asia Theater of Operations during the Persian Gulf War.

I.  Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

This includes disability resulting from a disease or injury incurred or aggravated, in line of duty, during a period of active duty for training (ADT); or for injury incurred, in line of duty, during a period of inactive duty training (INADT).  38 U.S.C.A. § 101; 38 C.F.R. § 3.6.

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

VA will also pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021; and that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317.  

II.  Thyroid

As stated before, the Veteran seeks service connection for a thyroid disorder, including under the provisions of 38 C.F.R. § 3.317 or, alternatively, as secondary to her service-connected hysterectomy disability.  

Preliminarily, the Board notes that the Veteran does not have an undiagnosed illness involving the thyroid.  See May 2014 VA examination report, p. 26, stating that the Veteran's hypothyroidism, and thyroiditis is due to Hashimoto's disease, which "is not an undiagnosed illness [and] has a specific diagnosis."  Thyroid cancer is also a clinically diagnosed disorder; and none of the Veteran's diagnosed thyroid disorders is listed at 38 C.F.R. § 3.317.  Service connection under the provisions of 38 C.F.R. § 3.317 is therefore not warranted.

As for the other alleged theories of entitlement, medical records dating from September 2007 show treatment for a thyroid disorder, including Hashimoto's thyroiditis and thyroid cancer.  However, there is no complaint, diagnosis, or treatment for a thyroid disorder in the service treatment records (STRs); and no medical opinion evidence which suggests that a thyroid disorder began during service.  Indeed, according to a May 2014 VA examiner, the Veteran's thyroid cancer and hypothyroidism are not related to any incident of military service, including service in the Persian Gulf.  This is negative evidence against the claim, and there is no competent medical evidence to the contrary.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  

As for the Veteran's contention that her "hypothyroid due to post thyroidectomy" condition is secondary to her service-connected status post hysterectomy disability (see Board Hearing Transcript, pp. 7-8), there again is no competent medical evidence in support of this contention.  Indeed, according to the May 2014 examiner (a physician), the Veteran's hypothyroidism and thyroid cancer were not caused or aggravated by the Veteran's hysterectomy.  The examiner pointed out that the Veteran's thyroid cancer and hypothyroidism occurred long after the Veteran's 2001 hysterectomy, and reiterated that there is "no nexus to military service."  This, too, is negative evidence against the claim.

In this regard, the Board notes that the Veteran has presented an internet article entitled "Hysterectomy Increases Risk of Thyroid Cancer," which she says supports her claim of a nexus between her hysterectomy and her thyroid problems.  However, contrary to the Veteran's assertion, the article does not say that hysterectomy causes thyroid cancer; rather, that "there appears to be some sort of connection or common background between the reason for the hysterectomy and thyroid cancer."  This lacks sufficient certainty for the required nexus element.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (statements favorable to the veteran's claim that do little more than suggest a possibility are too speculative to establish the required nexus for service connection).  At this point the weight of the evidence is decidedly against the claim.

To the extent that the Veteran's statements are offered as a nexus opinion, that is, an association between her post-service thyroid disorder and her service-connected hysterectomy, a lay opinion is limited to inferences which are rationally based on a claimant's perception and does not require specialized knowledge; and no factual foundation has been established to show that the Veteran is qualified through specialized knowledge, education, training, or experience to offer a medical opinion.  The Board therefore finds that the Veteran's opinion as to an association between her thyroid disorder and hysterectomy is beyond the Veteran's lay capacity and is of no probative weight; particularly as the medical opinion evidence instructs otherwise.

The weight of the evidence is thus against the claim.  Service connection for a thyroid disorder, to include as secondary to service-connected hysterectomy disability, is therefore not warranted and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

III.  Chronic fatigue

The Veteran also seeks service connection for chronic fatigue, including under the provisions of 38 C.F.R. § 3.317 or, alternatively, as secondary to her thyroid disorder.  During her 2013 Board Hearing she testified that she had mentioned that she was fatigued to her private treating physicians.  See Board Hearing Transcript, pp. 12-13.

There is no mention of any fatigue in medical records other than as a potential symptom of the Veteran's 1994-95 allergy testing.  See private medical records Ear, Nose, and Throat records dating from 1994 to 1995.

On VA examination in May 2014, the Veteran reported that her claimed chronic fatigue came on relatively sudden, and said that when she recognized it, it was in conjunction with the thyroid storm along with the stress of recovering from it.  The examiner determined that the Veteran's symptoms did not meet the criteria for a diagnosis of chronic fatigue syndrome, but that the Veteran does have fatigue caused by her mental stress, deconditioning, and hypothyroidism.  The examiner added that the Veteran's current chronic fatigue did not begin during military service.  There is no allegation or evidence to the contrary.  

As the Veteran does not have a diagnosis of chronic fatigue syndrome, and as her fatigue is of medically determinable, known etiology, the criteria for service connection for fatigue under the presumptive provisions of 38 C.F.R. § 3.317 are not met.  And, as her fatigue is not related to service or a service-connected disability, service connection on a direct basis or under 38 C.F.R. § 3.310 is also not warranted and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a thyroid disorder is denied.

Service connection for chronic fatigue is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


